SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

319
CA 11-01843
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
STARPOINT CENTRAL SCHOOL DISTRICT,
PETITIONER-APPELLANT,

                      AND                                           ORDER

CSEA, INC., LOCAL 872, STARPOINT CENTRAL
SCHOOL DISTRICT BUILDINGS AND GROUNDS
UNIT #7698, RESPONDENT-RESPONDENT.


SARGENT & COLLINS, LLP, WILLIAMSVILLE (RICHARD G. COLLINS OF COUNSEL),
FOR PETITIONER-APPELLANT.

REDEN & O’DONNELL, LLP, BUFFALO (TERRY M. SUGRUE OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered July 1, 2011 in a proceeding
pursuant to CPLR article 75. The order, among other things, dismissed
the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court